DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121 or 365(c) to Provisional application 62/763,491, filed June 15, 2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computing unit must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claims 1-21 are objected to because of the following informalities: the claims contain reference numerals in parenthesis that refer to the drawings. Appropriate correction is required.
Claims 1 and 11 are objected to because of the following informalities:  Claim 1 limitations 12 and 22 as well as Claim 11 limitation two recite “the user interface (240, 242, 244, 400) is configured to change the 3D orientation of the instrument shaft”.  The specification states in Para [0011] “The user interface module includes at least one computer and a visual display that is configured to indicate the location of the handheld surgical tool direction in two or three dimensions, the deviation of the handheld surgical tool in two or three dimensions, and a magnitude of any such deviation.”  Therefore as the physical location of the surgical tool changes the display of the location also changes thus the limitation should be read as “the user interface is configured to change the virtual 3D orientation of the instrument shaft”.  Appropriate correction is required.
Claims 4 and 15 are objected to because of the following informalities:  Claims 4 and 15 recite “the second-plane difference is determined by a changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the connected instrument shaft (250) to a second virtual second-plane orientation corresponding to the desired second-plane orientation of the connected instrument shaft (250) in the first plane.” Based on the independent claims which recite “a second-plane difference between the second-plane orientation of the connected instrument shaft (250) and a desired second-plane orientation of the connected instrument shaft (250) in the second plane; and” the limitation should be read as “the second-plane difference is determined by a changing a virtual second-plane orientation from a first virtual second-the second plane.”  Appropriate correction is required.
Claims 8 and 19 are objected to because of the following informalities:  Claims 8 and 19 recite “wherein the second-plane difference is determined by a changing the second-plane orientation of the connected instrument shaft (250) to a desired second-plane orientation of the connected instrument shaft (250) in the first plane.” Based on the independent claims which recite “a second-plane difference between the second-plane orientation of the connected instrument shaft (250) and a desired second-plane orientation of the connected instrument shaft (250) in the second plane; and” the limitation should be read as “wherein the second-plane difference is determined by a changing the second-plane orientation of the connected instrument shaft (250) to a desired second-plane orientation of the connected instrument shaft (250) in the second plane.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically Claims 1 and 12 recite the limitation of the computing unit being further configured to determine “a desired 3D orientation of the instrument shaft (250) based 
Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically Claims 5 and 16 recite the limitation “wherein the user interface (240, 242, 244, 400) is further configured to change a virtual”.  The limitation does not appear to be complete.  For examination purposes the limitation will be examined as: wherein the user interface (240, 242, 244, 400) is further configured to change a virtual orientation of the instrument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link et al. (WO 2016030512 A1). 
Regarding Claim 12, Link et al. hereinafter Link discloses a method for positioning a surgical tool (200) (Pg. 11 lines 25-27 – “The invention further relates to a method for orienting, in particular outside the human body, a handheld surgical tool with autonomous navigation”), comprising:
comparing 3D positional information corresponding to a 3D orientation of an instrument shaft (250) connected with a housing (210) of the surgical tool (200) against a predefined 3D orientation for the instrument shaft (250) (Abstract – “A comparator (4) is operatively connected to the position memory (36) and configured for comparing an actual position against a position stored in the position memory (36) in at least two different operation modes and for generation of a deviation signal”, Pg. 14 lines 3-13 – “The navigation device 3 comprises at least one (in the depicted embodiment three different) sets of sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer , 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional information comprising e.g. acceleration or other positional data from yaw, roll and pitch reference to the body frame of the handheld surgical tool. The three sensor units 31, 31', 31'' are connected to a data fusion module 32”, Pg. 14 lines 24-28 – “The consolidated output position signal of the data fusion module 32 is applied to the computing unit 33. Based on this signal a conversion to Euler angles is performed by successive projection on the planes of a 3D-Euclidean space, thereby forming a trajectory definition”);
indicating, on a display, a difference between a first 3D orientation of the instrument shaft (250) and the predefined 3D orientation (Fig. 3b shows a deviation between a first 3D orientation (shaded circle) and the predefined 3D orientation (center circle), Pg. 16 lines 22-24 – “The display 54 forming the visual indicator comprises two orthogonal growths of lighted dots arranged in a crosshair pattern (see Fig. 3)”, Pg. 9 lines 1-4 – “Further, the remote display may comprise a hybrid display with other, e.g. flouroscopic imagery of the patient, so that the positional relation of the surgical tool to the patient can be seen directly on the remote display.”, Fig. 4b and 5b show the display of the fluoroscopic images in two plans therefore providing a 3D orientation);
changing the 3D orientation of the instrument shaft (250) relative to a surgical location (256) of a patient from the first 3D orientation to a second 3D orientation corresponding to the predefined 3D orientation (Figs. 3b and 3c show the 3D orientation being changed from the first 3D orientation (Fig. 3b) to a second 3d orientation corresponding to the predefined 3D orientation (Fig. 3c) Pg. 9 lines 1-4 – “Further, the remote display may comprise a hybrid display with other, e.g. flouroscopic imagery of the patient, so that the positional relation of the surgical tool to the patient can be seen directly on the remote display.”, Fig. 4b and 5b show the display of the fluoroscopic images in two plans therefore providing a 3D orientation);
utilizing an imaging device (500) to (Pg. 1 lines 19-23 - "Sufficient visual control can often only be achieved by use of dedicated equipment, in particular picture generating devices, e.g. C-arm providing fluoroscopic control and/or sophisticated navigation systems forming a part of the operating room."):
Take a first 2D image of the connected instrument shaft (250) in a first plane passing through the surgical location of the patient (Pg. 6 lines 18-22 - "In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.", ; and
take a second 2D image of the connected instrument shaft (250) in a second plane passing through the surgical location of the patient, the second plane being different from and intersecting with the first plane (Pg. 6 lines 28-31 - "Afterwards the C-arm is rotated so that the picture generated shows e.g. the lateral plane. The surgeon might then define the desired trajectory of the tool in this plane”, Figs. 4b and 5b show the first and second planes being different and that they intersect one another);
Determining:
first-plane 2D positional information corresponding to a first-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 2 lines 28-29 - "a computing unit configured to determine a position in space based on signals of the sensor unit", Pg. 15 lines 2-4 - "The second memory unit 38 is configured for storing a full data set for the position as determined by the computing unit 33. In contrast, the first memory unit 37 is configured for storing of a subset of the position data set only, wherein the subset lacks data for at least one degree of freedom regarding the spatial position of the instrument.", Pg. 5 lines 17-19 - "In its second operation mode the comparator utilizes the full position indication.", Pg. 5 lines 20-24 - "In this operating mode, the comparator checks yaw angle as well as pitch angle against the value stored in the position memory, thereby locking in yaw angle as well as pitch angle." Therefore the full positional information determined by the computing unit contains information for both the yaw angle and the pitch angle [first and second plane 2D position information], Fig. 3d shows positional information for two planes);
a first-plane difference between the first-plane orientation of the connected instrument shaft (250) and a desired first-plane orientation of the connected instrument shaft (250) in the first plane (“Pg. 4 lines 18-26 - "In its first operation mode the comparator is configured to compare an actual position determined from the navigation device against an incomplete position indication stored in the position ;
second-plane 2D positional information corresponding to a second-plane orientation of the connected instrument shaft (250) in the second plane (Pg. 2 lines 28-29 - "a computing unit configured to determine a position in space based on signals of the sensor unit", Pg. 15 lines 2-4 - "The second memory unit 38 is configured for storing a full data set for the position as determined by the computing unit 33. In contrast, the first memory unit 37 is configured for storing of a subset of the position data set only, wherein the subset lacks data for at least one degree of freedom regarding the spatial position of the instrument.", Pg. 5 lines 17-19 - "In its second operation mode the comparator utilizes the full position indication.", Pg. 5 lines 20-24 - "In this operating mode, the comparator checks yaw angle as well as pitch angle against the value stored in the position memory, thereby locking in yaw angle as well as pitch angle." Therefore the full positional information determined by the computing unit contains information for both the yaw angle and the pitch angle [first and second plane 2D position information], Fig. 3d shows positional information for two planes);
a second-plane difference between the second-plane orientation of the connected instrument shaft (250) and a desired second-plane orientation of the connected instrument shaft (250) in the second plane (Pg. 16 lines 6-9 - "Based on the difference between these position indications it generates a ; and
a desired 3D orientation of the instrument shaft (250) based on the first-plane difference and the second-plane difference (Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment." Pg. 20 lines 4-8 "The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in". Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4.  Therefore the selected position is interpreted as the desired 3D orientation); and
indicating, on the display, a difference between the second 3D orientation of the instrument shaft (250) and the determined desired 3D orientation (Fig. 3d shows a deviation signal between a second 3D orientation (shaded circle) and the desired 3D orientation (center circle), Pg. 16 lines 22-24 – “The display 54 forming the visual indicator comprises two orthogonal growths of lighted dots arranged in a crosshair pattern (see Fig. 3)” Pg. 9 lines 1-4 – “Further, the remote display may comprise a hybrid display with other, e.g. flouroscopic imagery of the patient, so that the positional relation of the surgical ;
Changing the 3D orientation of the instrument shaft (250) relative to the surgical location (256) of the patient to a third 3D orientation corresponding to the desired 3D orientation (Pg. 8 lines 16-21 - "As an example, the tolerance module may accept deviation of up to two degrees, and it will start signally deviation once it becomes greater than two degrees. Preferably a remote display for indication is provided.", therefore the display gives feedback of the deviation and therefore the display changes the virtual orientation of the instrument shaft to a third location as the device is moved, Fig. 3d shows a position by showing the deviation in both the yaw and pitch directions after the desired location has been set, Pg. 20 lines 6-9 - "Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5.", therefore any movement of the device after the desired position is set will be given a deviation signal to guide a change in orientation to the desired 3D orientation, Pg. 9 lines 1-4 – “Further, the remote display may comprise a hybrid display with other, e.g. flouroscopic imagery of the patient, so that the positional relation of the surgical tool to the patient can be seen directly on the remote display.”, Fig. 4b and 5b show the display of the fluoroscopic images in two plans therefore providing a 3D orientation).
Regarding Claim 13, Link further discloses wherein the first-plane difference is determined by a changing a virtual first-plane orientation from a first virtual first-plane orientation corresponding to the first-plane orientation of the connected instrument shaft (250) to a second virtual first-plane orientation corresponding to the desired first-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 4 lines 18-26 - "In its first operation mode the comparator is configured to compare an actual position determined from the navigation device against an incomplete position indication stored in the position memory. The comparator detects whether a present position of the tool is in conformity with . 
Regarding Claim 14, Link further discloses wherein the desired 3D orientation of the instrument shaft (250) is determined based on first-plane 2D positional information corresponding the second virtual first-plane orientation (Pg. 6 lines 18-22 – “In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.”, Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment.", therefore the first plane 2D information is set as the desired 3D orientation corresponding to the second virtual first-plane orientation which is shown as the shaded dot in Fig. 3a).
Regarding Claim 15, Link further discloses wherein the second-plane difference is determined by a changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the connected instrument shaft (250) to a second virtual second-plane orientation corresponding to the desired second-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 16 lines 6-9 - "Based on the difference between these position indications it generates a second deviation signal which has one more dimension than the first deviation signal, namely yaw and pitch in the preferred embodiment.", The first operation determined the dimension of yaw therefore the second plane difference is interpreted as the deviation in pitch, Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in". Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5” therefore the pitch deviation is the second-plane difference, fig. 3d shows a deviation in pitch in the up and down direction with the center dot being the second virtual second-plane orientation and the shaded dot in the up down direction being the first virtual second-plane orientation).
Regarding Claim 16, Link further discloses wherein the desired 3D orientation of the instrument shaft (250) is determined based on second-plane 2D positional information corresponding the second virtual second-plane orientation (Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one .
Wherein the user interface (240, 242, 244, 400) is further configured to change a virtual (Figs. 3a-3d show the user interface changing a virtual orientation of the instrument shaft depending on the physical orientation of the instrument)
Regarding Claim 17, Link further discloses wherein the first-plane difference is determined by a changing the first-plane orientation of the connected instrument shaft (250) to the desired first-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 4 lines 18-26 - "In its first operation mode the comparator is configured to compare an actual position determined from the navigation device against an incomplete position indication stored in the position memory. The comparator detects whether a present position of the tool is in conformity with the stored incomplete position indication, and if it is not it will provide a deviation signal. In the above mentioned simplified example using just two angles, the incomplete position data only comprises yaw.", Pg. 6 line 26 - Pg. 7 line 1 - "The surgeon can then freeze the trajectory in the anterior-posterior plane by pressing a set key on the inventive tool. Afterwards the C-arm is rotated so that the picture generated shows e.g. the lateral plane. The surgeon might then define the desired trajectory of the tool in this plane. While doing this, the inventive tool helps the surgeon to keep the correct orientation in the anterior-posterior plane defined before.", Therefore it is interpreted the anterior-posterior plane image is taken and used for the yaw angle in the first operation mode and therefore is the first plane and the difference is always .
Regarding Claim 18, Link further discloses wherein the desired 3D orientation of the instrument shaft (250) is determined based on first-plane 2D positional information corresponding the desired first-plane orientation (Pg. 6 lines 18-22 – “In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.”, Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment.", therefore the first plane 2D information is set as the desired first-plane orientation).
Regarding Claim 19, Link further discloses wherein the second-plane difference is determined by a changing the second-plane orientation of the connected instrument shaft (250) to a desired second-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 16 lines 6-9 - "Based on the difference between these position indications it generates a second deviation signal which has one more dimension than the first deviation signal, namely yaw and pitch in the preferred embodiment.", The first operation determined the dimension of yaw therefore the second plane difference is interpreted as the deviation in pitch, Pg. 6 line 26 - Pg. 7 line 1 - "The surgeon can then freeze the trajectory in the anterior-posterior plane by pressing a set key on the inventive tool. Afterwards the C-arm is rotated so that the picture generated shows e.g. the lateral plane. The surgeon might then define the desired trajectory of the tool in this plane. While doing this, the inventive tool helps the surgeon to keep the correct orientation in the anterior-posterior plane defined before.", Therefore it is interpreted the lateral plane image is interpreted as the second plane and is taken and used for the pitch angle and .
Regarding Claim 20, Link further discloses wherein the desired 3D orientation of the instrument shaft (250) is determined based on second-plane 2D positional information corresponding the desired second-plane orientation (Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in". Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5”, therefore the second plane 2D positional information is set as the desired 3D orientation in the second plane).
Regarding Claim 22, Link further discloses indicating, on the display, a difference between a current 3D orientation of the instrument shaft (250) and the determined desired 3D orientation as determined by the computing unit (Figs. 3b and 3d show images giving indications of a difference between the current 3D orientation (shaded circles) and the desired 3D orientation (center circle), Pg. 9 lines 1-4 – “Further, the remote display may comprise a hybrid display with other, e.g. flouroscopic imagery of the patient, so that the positional relation of the surgical tool to the patient can be seen directly on the remote display.”, Fig. 4b and 5b show the display of the fluoroscopic images in two plans therefore providing a 3D orientation); and
Changing the 3D orientation of the instrument shaft (250) relative to the surgical location (256) of the patient from the current 3D orientation to the third 3D orientation corresponding to the desired 3D orientation (Pg. 8 lines 11-13 - "Preferably, the feedback device comprises a tolerance module which .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (WO 2016030512 A1), and further in view of Finley (US 20170165008 A1).
Regarding Claim 1, Link et al. hereinafter Link discloses a surgical navigation system (100) comprising (Pg. 9 lines 6-9 "In a further preferred embodiment, an interface may be provided that is configured to supply positional data of the handheld surgical tool to an external system, e.g. an operating theatre navigation system.”):
A surgical tool (200) (Pg. 13 lines 13-14 "A preferred embodiment for a handheld surgical tool according to the present invention is shown in Fig. 1 .");
a computing unit (Abstract - "The navigation device (3) comprises at least one sensor unit (3 1) for sensing positional data, a computing unit (33) configured to determine a position in space based on signals of the sensor unit (31), at least one set key (35) and a position memory (36) configured to store a data set for a position upon activation of the at least one set key (35).");
a user interface (240, 242, 244, 400) (Abstract - "The navigation device (3) comprises at least one sensor unit (3 1) for sensing positional data, a computing unit (33) configured to determine a position in at least one set key (35) and a position memory (36) configured to store a data set for a position upon activation of the at least one set key (35).", Pg.16 lines 10-11 - "Switching from the first to the second operation mode is controlled by the user by means of set key 35." therefore the set key is a user interface, Pg.16 lines 30-32 – “the feedback device 5 is configured with a wireless transmitter 58 configured for communication with a remote display”, Pg. 9 lines 1-4 “the remote display may comprise a hybrid display with other, e.g. flouroscopic imagery of the patient, so that the positional relation of the surgical tool to the patient can be seen directly on the remote display.”, therefore the displays are also a user interface for providing feedback to the user);
A display (410) (Pg. 21 lines 4-5 - "Further, in addition to the visual indication as provided by the display 54 (see Fig. 3a-d)); and
Wherein the surgical navigation system (100) is configured to receive information from an imaging device (500) (Pg. 18 lines 2-5 - "In a second step, the user will take the instrument and place it at a desired position. Positioning will be performed under fluoroscopic control as effected by a C-arm 88.");
Wherein the surgical tool (200) comprises (Pg. 13 lines 13-14 "A preferred embodiment for a handheld surgical tool according to the present invention is shown in Fig. 1."):
a housing (210) (Fig. 1 shows a handle connected to the instrument shaft, the handle has a set key/knob, Pg.17 lines 30-32 - "This defines a zero position and is acknowledged by pressing of a zero set knob 34." Therefor it is interpreted the handle is a housing for the circuit/mechanism used to perform the functions of the set key) with a housing proximal end configured to connect with an instrument proximal end (252) of an instrument shaft (250), the instrument shaft (250) having an instrument distal end (251) opposite to and distal from the instrument proximal end (Fig. 1 shows the proximal end of the handle [housing] connected to the proximal end of the instrument shaft and the instrument shaft having a distal end (21) that is distal to and opposite from the proximal end of the instrument shaft);
at least one sensor unit (Pg. 14 lines 3-5 – “A functional explanation of the handheld surgical tool according to the preferred embodiment will be given with reference to Figs. 2 and 3.  The navigation device 3 comprises at least one (in the depicted embodiment three different) sets of sensor units 31, 31', 31'') configured to produce 3D positional information corresponding to a 3D orientation of the instrument shaft (250) when connected with the housing (210) (Pg. 14 lines 5-7 – “the sensor units being a 3-axis accelerometer , 3-axis rate gyroscopes and a 3-axis magnetometer, respectively.", Abstract - "The handheld surgical tool comprises a handle (1), an instrument shaft (2) and a navigation device (3)." therefore the sensor unit is providing positional information of the instrument shaft when connected to the housing, the sensor units are measure in three axes therefore they provide 3-D orientation of the surgical tool); and
3D positional information (Pg. 3 lines 16-20 - "The location might be represented as coordinates of a three-dimensional space with perpendicular axes (e.g. X , Y , Z ) , while the orientation might be provided as Euler angles, especially as yaw, pitch and roll.”)
wherein the computing unit comprises at least one processor operatively connected to a position memory, the computing unit being configured to compare the 3D positional information of the connected instrument shaft (250) against a predefined 3D orientation stored in the position memory instrument shaft (250) (Pg. 16 line 2-9 - "In the second operation mode, the comparator 4 is configured to recall the full position indication from the second memory unit 38 and to compare it against the actual position indication as supplied by the computing unit 33. Based on the difference between these position indications it generates a second deviation signal which has one more dimension than the first deviation signal, namely yaw and pitch in the preferred embodiment.", Pg. 3 lines 16-20 - "The location might be represented as coordinates of a three-dimensional space with perpendicular axes (e.g. X , Y , Z), while the orientation might be provided as Euler angles, especially as yaw, pitch and roll.”);
wherein the display is configured to indicate a difference between a first 3D orientation of the instrument shaft (250) and the predefined 3D orientation as determined by the computing unit (Abstract - "A feedback device (5) is provided supplied with the deviation signal and being configured to indicate direction and preferably magnitude of any deviation.", Pg. 8 lines 16-21 - "As an example, the tolerance module may accept deviation of up to two degrees, and it will start signally deviation once it becomes greater than two degrees. Preferably a remote display for indication is provided", Pg.5 lines 1-6 - "Preferably, in this first operation mode the indication of said at least one spatial dimension is suppressed. In the present example this means that no pitch angle information will be displayed (since this is the spatial dimension by which the first operation mode is reduced), thereby leaving a yaw angle only indication", Pg.19 lines 10-16 – “This sets a first angle, e.g. yaw for the preferred embodiment. As long as the handheld surgical tool is held by the surgeon with the correct yaw angle (heading), an indication will be provided by the feedback device 5 similar to that of Fig. 3a. In case that a yaw error were to occur, then the light would wander along the horizontal axis depending on the magnitude of the heading deviation.” therefore the determination of the yaw angle in the first mode is considered the first 3D orientation, Pg. 9 lines 1-4 – “Further, the remote display may comprise a hybrid display with other, e.g. flouroscopic imagery of the patient, so that the positional relation of the surgical tool to the patient can be seen directly on the remote display.”, Fig. 4b and 5b show the display of the fluoroscopic images in two plans therefore providing a 3D orientation);
wherein the user interface (240, 242, 244, 400) is configured to change the 3D orientation of the instrument shaft (250) relative to a surgical location (256) of a patient from the first 3D orientation to a second 3D orientation corresponding to the predefined 3D orientation (Pg. 8 lines 16-21 - "As an example, the tolerance module may accept deviation of up to two degrees, and it will start signally deviation once it becomes greater than two degrees. Preferably a remote display for indication is provided.", therefore the display gives feedback of the deviation and therefore the display changes ;
wherein the imaging device (500) is configured to (Pg. 1 lines 19-23 - "Sufficient visual control can often only be achieved by use of dedicated equipment, in particular picture generating devices, e.g. C-arm providing fluoroscopic control and/or sophisticated navigation systems forming a part of the operating room."):
take a first 2D image of the connected instrument shaft (250) in a first plane passing through the surgical location of the patient (Pg. 6 lines 18-22 - "In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.", Pg.18  lines 10-11 - "The fluoroscopic view achieved in the situation is shown in Fig. 4b.", Fig.4b shows a 2D image of the first plane passing through the surgical location of the patient); and
take a second 2D image of the connected instrument shaft (250) in a second plane passing through the surgical location of the patient, the second plane being different from and intersecting with the first plane (Pg. 6 lines 28-31 - "Afterwards the C-arm is rotated so that the picture generated shows e.g. the lateral plane. The surgeon might then define the desired trajectory of the tool in this plane.”, Figs. 4b and 5b show the first and second planes being different and that they intersect one another);
wherein the computing unit is further configured to determine (Abstract - "The navigation device (3) comprises at least one sensor unit (3 1) for sensing positional data, a computing unit (33) configured to determine a position in space based on signals of the sensor unit (31), at least one set key (35) and a position memory (36) configured to store a data set for a position upon activation of the at least one set key (35)."):
first-plane 2D positional information corresponding to a first-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 2 lines 28-29 - "a computing unit configured to determine a position in space based on signals of the sensor unit", Pg. 15 lines 2-4 - "The second memory unit 38 is configured for storing a full data set for the position as determined by the computing unit 33. In contrast, the first memory unit 37 is configured for storing of a subset of the position data set only, wherein the subset lacks data for at least one degree of freedom regarding the spatial position of the instrument.", Pg. 5 lines 17-19 - "In its second operation mode the comparator utilizes the full position indication.", Pg. 5 lines 20-24 - "In this operating mode, the comparator checks yaw angle as well as pitch angle against the value stored in the position memory, thereby locking in yaw angle as well as pitch angle." Therefore the full positional information determined by the computing unit contains information for both the yaw angle and the pitch angle [first and second plane 2D position information], Fig. 3d shows positional information for two planes);
a first-plane difference between the first-plane orientation of the connected instrument shaft (250) and a desired first-plane orientation of the connected instrument shaft (250) in the first plane (“Pg. 4 lines 18-26 - "In its first operation mode the comparator is configured to compare an actual position determined from the navigation device against an incomplete position indication stored in the position memory. The comparator detects whether a present position of the tool is in conformity with the stored incomplete position indication, and if it is not it will provide a deviation signal. In the above mentioned simplified example using just two angles, the incomplete position data only comprises yaw.", Pg. 6 line ;
second-plane 2D positional information corresponding to a second-plane orientation of the connected instrument shaft (250) in the second plane (Pg. 2 lines 28-29 - "a computing unit configured to determine a position in space based on signals of the sensor unit", Pg. 15 lines 2-4 - "The second memory unit 38 is configured for storing a full data set for the position as determined by the computing unit 33. In contrast, the first memory unit 37 is configured for storing of a subset of the position data set only, wherein the subset lacks data for at least one degree of freedom regarding the spatial position of the instrument.", Pg. 5 lines 17-19 - "In its second operation mode the comparator utilizes the full position indication.", Pg. 5 lines 20-24 - "In this operating mode, the comparator checks yaw angle as well as pitch angle against the value stored in the position memory, thereby locking in yaw angle as well as pitch angle." Therefore the full positional information determined by the computing unit contains information for both the yaw angle and the pitch angle [first and second plane 2D position information], Fig. 3d shows positional information for two planes);
a second-plane difference between the second-plane orientation of the connected instrument shaft (250) and a desired second-plane orientation of the connected instrument shaft (250) in the second plane (Pg. 16 lines 6-9 - "Based on the difference between these position indications it generates a second deviation signal which has one more dimension than the first deviation signal, namely yaw and pitch in the preferred embodiment.", The first operation determined the dimension of yaw therefore the second plane difference is interpreted as the deviation in pitch, Pg. 6 line 26 - Pg. 7 line 1 - "The ; and
a desired 3D orientation of the instrument shaft (250) based on the first-plane difference and the second-plane difference (Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment." Pg. 20 lines 4-8 "The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in". Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4.  Therefore the selected position is interpreted as the desired 3D orientation); and
wherein the user interface (240, 242, 244, 400) is configured to change the 3D orientation of the instrument shaft (250) relative to the surgical location (256) of the patient to a third 3D orientation corresponding to the desired 3D orientation (Pg. 8 lines 16-21 - "As an example, the tolerance module may accept deviation of up to two degrees, and it will start signally deviation once it becomes greater than two degrees. Preferably a remote display for indication is provided.", therefore the display gives feedback of the deviation and therefore the display changes the virtual orientation of the instrument shaft to a third location as the device is moved, Fig. 3d shows a position by showing the deviation in both the yaw and pitch directions after the desired location has been set, Pg. 20 lines 6-9 - "Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device .
Conversely Link does not teach a transmitter (248) configured to transmit the […] positional information of the connected instrument shaft (250) to the computing unit;
However Finley discloses a transmitter (248) configured to transmit the […] positional information of the connected instrument shaft (250) to the computing unit (Para [0121] – “According to one embodiment, the surgical instrument and implants further comprise an angle sensor such as a 2-axis accelerometer which is clipped or attached by other means to the surgical instrument or implant driver to provide angular position feedback… The angle sensor is in communication with the processor unit, and may be of wired or wireless design.”, therefore with wireless communication there would be a transmitter to transmit the positional information from the sensor to the processor unit [computing unit]);
Link and Finley are both analogous arts considering they are both in the field of surgical instrument tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Link to incorporate the transmitter of Finley to achieve the same results. One would have motivation to combine because “the systems and methods described herein relative to Reduced Radiation 3D Image Guided Surgery greatly aids the surgeon's ability to determine the position and accurately place surgical instruments/implants within the patient's anatomy leading to more reproducible implant placement, reduced OR time, reduced complications and revisions” (Para [0124]).
Regarding Claim 2, Link and Finley disclose all the elements of the claimed invention as cited in claim 1.
Link further discloses wherein the first-plane difference is determined by a changing a virtual first-plane orientation from a first virtual first-plane orientation corresponding to the first-plane orientation of the connected instrument shaft (250) to a second virtual first-plane orientation corresponding to the desired first-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 4 lines 18-26 - "In its first operation mode the comparator is configured to compare an actual position determined from the navigation device against an incomplete position indication stored in the position memory. The comparator detects whether a present position of the tool is in conformity with the stored incomplete position indication, and if it is not it will provide a deviation signal. In the above mentioned simplified example using just two angles, the incomplete position data only comprises yaw.", Pg. 6 line 26 - Pg. 7 line 1 - "The surgeon can then freeze the trajectory in the anterior-posterior plane by pressing a set key on the inventive tool. Afterwards the C-arm is rotated so that the picture generated shows e.g. the lateral plane. The surgeon might then define the desired trajectory of the tool in this plane. While doing this, the inventive tool helps the surgeon to keep the correct orientation in the anterior-posterior plane defined before.", Therefore it is interpreted the anterior-posterior plane image is taken and used for the yaw angle in the first operation mode and therefore is the first plane, Pg. 19 lines 14-21 – “In case that a yaw error were to occur, then the light would wander along the horizontal axis depending on the magnitude of the heading deviation. For example, Fig. 3b shows a mild (but no longer tolerable) deviation to the left. Thereby, the yaw position is locked in, and the surgeon can find it again by reference to the visual indication and by re-centering it such as to get an indication as shown in Fig. 3a.”). 
Regarding Claim 3, Link and Finley disclose all the elements of the claimed invention as cited in claims 1 and 2.
wherein the desired 3D orientation of the instrument shaft (250) is determined based on first-plane 2D positional information corresponding the second virtual first-plane orientation (Pg. 6 lines 18-22 – “In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.”, Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment.", therefore the first plane 2D information is set as the desired 3D orientation corresponding to the second virtual first-plane orientation which is shown as the shaded dot in Fig. 3a).
Regarding Claim 4, Link and Finley disclose all the elements of the claimed invention as cited in claims 1 and 2.
Link further discloses wherein the second-plane difference is determined by a changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the connected instrument shaft (250) to a second virtual second-plane orientation corresponding to the desired second-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 16 lines 6-9 - "Based on the difference between these position indications it generates a second deviation signal which has one more dimension than the first deviation signal, namely yaw and pitch in the preferred embodiment.", The first operation determined the dimension of yaw therefore the second plane difference is interpreted as the deviation in pitch, Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The .
Regarding Claim 5, Link and Finley disclose all the elements of the claimed invention as cited in claims 1, 2, and 4.
Link further discloses wherein the desired 3D orientation of the instrument shaft (250) is determined based on second-plane 2D positional information corresponding the second virtual second-plane orientation (Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in". Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5”, therefore the second plane 2D positional information is set as the desired 3D orientation corresponding to the second virtual second-plane orientation which is shown as the shaded dot in Fig. 3c).
wherein the user interface (240, 242, 244, 400) is further configured to change a virtual (Figs. 3a-3d show the user interface changing a virtual orientation of the instrument shaft depending on the physical orientation of the instrument, Pg. 9 lines 1-4 – “Further, the remote display may comprise a 
Regarding Claim 6, Link and Finley disclose all the elements of the claimed invention as cited in claim 1.
Link further discloses wherein the first-plane difference is determined by a changing the first-plane orientation of the connected instrument shaft (250) to the desired first-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 4 lines 18-26 - "In its first operation mode the comparator is configured to compare an actual position determined from the navigation device against an incomplete position indication stored in the position memory. The comparator detects whether a present position of the tool is in conformity with the stored incomplete position indication, and if it is not it will provide a deviation signal. In the above mentioned simplified example using just two angles, the incomplete position data only comprises yaw.", Pg. 6 line 26 - Pg. 7 line 1 - "The surgeon can then freeze the trajectory in the anterior-posterior plane by pressing a set key on the inventive tool. Afterwards the C-arm is rotated so that the picture generated shows e.g. the lateral plane. The surgeon might then define the desired trajectory of the tool in this plane. While doing this, the inventive tool helps the surgeon to keep the correct orientation in the anterior-posterior plane defined before.", Therefore it is interpreted the anterior-posterior plane image is taken and used for the yaw angle in the first operation mode and therefore is the first plane and the difference is always determined whether the first-plane orientation is changing to or from the desired first-plane orientation).
Regarding Claim 7, Link and Finley disclose all the elements of the claimed invention as cited in claims 1 and 6.
Link further discloses wherein the desired 3D orientation of the instrument shaft (250) is determined based on first-plane 2D positional information corresponding the desired first-plane orientation (Pg. 6 lines 18-22 – “In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.”, Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment.", therefore the first plane 2D information is set as the desired first-plane orientation).
Regarding Claim 8, Link and Finley disclose all the elements of the claimed invention as cited in claims 1 and 6.
Link further discloses wherein the second-plane difference is determined by a changing the second-plane orientation of the connected instrument shaft (250) to a desired second-plane orientation of the connected instrument shaft (250) in the first plane (Pg. 16 lines 6-9 - "Based on the difference between these position indications it generates a second deviation signal which has one more dimension than the first deviation signal, namely yaw and pitch in the preferred embodiment.", The first operation determined the dimension of yaw therefore the second plane difference is interpreted as the deviation in pitch, Pg. 6 line 26 - Pg. 7 line 1 - "The surgeon can then freeze the trajectory in the anterior-posterior plane by pressing a set key on the inventive tool. Afterwards the C-arm is rotated so that the picture generated shows e.g. the lateral plane. The surgeon might then define the desired trajectory of the tool in this plane. While doing this, the inventive tool helps the surgeon to keep the correct orientation in the anterior-posterior plane defined before.", Therefore it is interpreted the lateral plane image is interpreted as the second plane and is taken and used for the pitch angle and therefore is the second plane and the difference is always determined whether the second-plane orientation is changing to or from the desired second-plane orientation).
Regarding Claim 9, Link and Finley disclose all the elements of the claimed invention as cited in claims 1, 6, and 8.
Link further discloses wherein the desired 3D orientation of the instrument shaft (250) is determined based on second-plane 2D positional information corresponding the desired second-plane orientation (Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in". Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5”, therefore the second plane 2D positional information is set as the desired 3D orientation in the second plane).
Regarding Claim 10, Link and Finley disclose all the elements of the claimed invention as cited in claims 1.
Link further discloses produce 3D positional information corresponding to a 3D orientation (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional information comprising e.g. acceleration or other positional data from yaw, roll and pitch”, Pg. 3 lines 13-16 – “The term "position in space" and its short form "position" in context of the present invention generally refers to a system with six degrees of freedom that may comprise absolute location and orientation.”).
3D positional information (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 
Conversely Link does not teach an alignment module (300) comprising:
At least one sensor unit configured to produce […] positional information corresponding to a […] orientation of the imaging device (500); and
A transmitter configured to transmit the […] positional information of the imaging device (500) to the computing unit.
However Finley discloses an alignment module (300) (Para [0046] – “the receiver 105 may include a tracking target 106 mounted thereto that allows tracking of the position of the C-Arm using a tracking device 130.”, the tracking target and the tracking device are interpreted as the alignment module) comprising:
At least one sensor unit configured to produce […] positional information corresponding to a […] orientation of the imaging device (500) (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”); and
a transmitter configured to transmit the […] positional information of the imaging device (500) to the computing unit (Para [0114] – “The C-Arm angle sensor is in communication with the processing unit, and may be of wired or wireless design”, therefore in a wireless design there would be a transmitter to transmit the positional information of the imaging device to the processor [computing unit]).
Link and Finley are both analogous arts considering they are both in the field of surgical instrument tracking.

Regarding Claim 11, Link and Finley disclose all the elements of the claimed invention as cited in claim 1.
Link further discloses wherein the display is configured to indicate a difference between a current 3D orientation of the instrument shaft (250) and the desired 3D orientation as determined by the computing unit (Figs. 3b and 3d show images giving indications of a difference between the current 3D orientation (shaded circles) and the desired 3D orientation (center circle), Pg. 9 lines 1-4 – “Further, the remote display may comprise a hybrid display with other, e.g. flouroscopic imagery of the patient, so that the positional relation of the surgical tool to the patient can be seen directly on the remote display.”, Fig. 4b and 5b show the display of the fluoroscopic images in two plans therefore providing a 3D orientation); and
wherein the user interface (240, 242, 244, 400) is configured to change the 3D orientation of the instrument shaft (250) relative to the surgical location (256) of the patient from the current 3D orientation to the third 3D orientation corresponding to the desired 3D orientation (Pg. 8 lines 11-13 - "Preferably, the feedback device comprises a tolerance module which is configured to suppress indicating of a deviation signal a presetable threshold.", Pg. 8 lines 16-21 - "As an example, the tolerance module may accept deviation of up to two degrees, and it will start signally deviation once it becomes greater than two degrees. Preferably a remote display for indication is provided.", therefore the display .
Regarding Claim 21, Link discloses all the elements of the claimed invention as cited in claims 12.
Link further discloses 3D positional information corresponding to a 3D orientation (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional information comprising e.g. acceleration or other positional data from yaw, roll and pitch”, Pg. 3 lines 13-16 – “The term "position in space" and its short form "position" in context of the present invention generally refers to a system with six degrees of freedom that may comprise absolute location and orientation.”).
Conversely Link does not teach utilizing […] positional information corresponding to a […] orientation of the imaging device (500) when taking the first 2D image to determine an orientation of the first plane passing through the surgical location of the; and 
utilizing […] positional information corresponding to a […] orientation of the imaging device (500) when taking the second 2D image to determine an orientation of the second plane passing through the surgical location of the patient.
However Finley discloses utilizing […] positional information corresponding to a […] orientation of the imaging device (500) when taking the first 2D image to determine an orientation of the first plane passing through the surgical location of the patient (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”, Para [0075] – “In this embodiment, the two view finder images are orthogonal images, such as an anterior-posterior (A/P) image (passing through the body from front to back) and a lateral image (passing through the body shoulder to shoulder), as depicted in the screen shot of FIG. 8D.”  Therefore it is interpreted the position of the C-arm is tracked for both the A/P plane and the lateral plane, Fig.1 shows the images being taken of a surgical location); and 
utilizing […] positional information corresponding to a […] orientation of the imaging device (500) when taking the second 2D image to determine an orientation of the second plane passing through the surgical location of the patient (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”, Para [0075] – “In this embodiment, the two view finder images are orthogonal images, such as an anterior-posterior (A/P) image (passing through the body from front to back) and a lateral image (passing through the body shoulder to shoulder), as depicted in the screen shot of FIG. 8D.”  Therefore it is interpreted the position of the C-arm is tracked for both the A/P plane and the lateral plane, Fig.1 shows the images being taken of a surgical location).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Link to incorporate the transmitter of Finley to achieve the same results. One would have motivation to combine because “the systems and methods described herein relative to Reduced Radiation 3D Image Guided Surgery greatly aids the surgeon's ability to determine the position and accurately place surgical instruments/implants within the patient's anatomy leading to more reproducible implant placement, reduced OR time, reduced complications and revisions” (Para [0124]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793